DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 15/410,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2 – 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination with fails to disclose or make obvious a stent delivery device comprising a coupling unit, where the coupling unit comprises a proximal and distal restraints, two or more plates / couplers which are slidably coupled to a core member, and two spacers between the two or more plates / couplers; wherein the spacers and the plates / couplers are placed between the proximal and distal restraints.
The closest prior art, Jordan (US 20060100688 A1), discloses a stent delivery device with a core member (catheter 28) and a coupling unit (anchoring device 40) with a rigid plate (anchoring device 40). However, Jordan does not disclose a proximal and distal restraint coupled to the core member distal segment, and where the one or more rigid plates are slidably coupled to the core member. It would not have been obvious to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771